Fourth Court of Appeals
                              San Antonio, Texas
                                   JUDGMENT
                                 No. 04-15-00516-CR

                               David Ryan HOWARD,
                                      Appellant

                                        v.
                                     The State
                                The STATE of Texas,
                                      Appellee

             From the County Court at Law No. 14, Bexar County, Texas
                              Trial Court No. 482451
                     Honorable Susan Skinner, Judge Presiding

BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE BARNARD

   In accordance with this court’s opinion of this date, this appeal is DISMISSED.

   SIGNED October 28, 2015.


                                           _________________________________
                                           Sandee Bryan Marion, Chief Justice